Citation Nr: 1201059	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  10-28 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the RO that increased the disability rating for PTSD to 50 percent.  The Veteran timely appealed for a higher disability rating.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

The Veteran contends that his service-connected PTSD is more severe than currently rated.  Consequently, he maintains that a disability rating greater than the currently assigned 50 percent evaluation is warranted.

The report of an August 2009 VA contract examination reflects complaints of frequent nightmares, flashbacks, and intrusive thoughts.  At that time the Veteran reported that his symptoms affected his total daily functioning, which resulted in him isolating himself from others; having anger outbursts; and having occupational problems.  He reported trouble sleeping; and reported sleeping four hours with nightmares on 5 of 7 nights.  Examination revealed a disturbance of motivation and mood.  Communication, speech, and concentration were within normal limits.  Panic attacks were present and occurred once per week; the attacks were marked with heart racing, dizziness, and not having enough air.  The Veteran reported no delusions or hallucinations.  Obsessional rituals were absent.  Thought processes were appropriate, and judgment was not impaired.  A global assessment of functioning (GAF) score of 54 was assigned.

In August 2011, the Veteran testified that he had anxiety just about every day, and panic attacks.  He testified that he had thoughts of suicidal ideation about once a month, though no actual plan.  He also testified that he walked through the house to touch the same things for no apparent reason; and that sometimes when he left the house, he returned home two or three times to make sure he locked the door.  He testified that he took medications for PTSD and anxiety, and self-medicated with Vodka or beer several times a week.  The Veteran also testified that he had not had full-time employment since 2005.  He testified that he pretty much stayed at home, and seemed to need a lot of time alone.  He testified that his symptoms were getting worse.

A Veteran is entitled to a new VA examination when evidence indicates that the condition has worsened since the last evaluation.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.

The Veteran has also contended that he was unemployable due to the severity of his service-connected PTSD.  A TDIU is part of an increased disability rating claim when such claim is raised by the record; and that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See, e.g., Rice v. Shinseki, 22 Vet. App. at 447.

Accordingly, the case is REMANDED for the following action:

1.  Accord the Veteran an appropriate VA examination, for evaluation of service-connected PTSD, preferably by an examiner who has not previously examined the veteran.  All appropriate tests should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file.  

All pertinent findings shown on evaluation should be noted in the examination report.  In addition, the examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's PTSD, and an explanation of the meaning of the score.  

In providing the above-noted findings, the examiner should, to the extent possible, distinguish the symptoms attributable to service-connected PTSD from those of other psychiatric conditions.  However, if it is not medically possible to do so, the examiner should clearly so state, and indicate that the findings are with respect to the Veteran's overall psychiatric impairment.  The examiner should render specific findings as to the impact of service-connected PTSD on the Veteran's ability to work.  

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is important that the examiner furnish the requested data.

2.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal-entitlement to a disability rating in excess of 50 percent for PTSD, taking into consideration all applicable rating criteria; and adjudicate the claim for entitlement to a TDIU (see Rice v. Shinseki, supra) in light of all evidence of record, and completing any additional development deemed appropriate.

3.  Thereafter, if the benefit sought on appeal is not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


